FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-4390
                  _____________________________

RONALD WILLARD,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Writ of Mandamus – Original Jurisdiction.

                          April 20, 2018

                  ON MOTION FOR REHEARING

PER CURIAM.

     We summarily deny Petitioner’s motion for rehearing and
write only to warn Petitioner about the potential for sanctions if
he continues to file frivolous petitions and appeals in this court.

     By way of background, in October 2009, Petitioner entered
an open plea to multiple offenses arising out of a crime spree that
culminated in a “firefight” during which Petitioner discharged
numerous rounds at police officers from a .223-caliber M-4
assault rifle. Petitioner was adjudicated guilty of the offenses
and he was sentenced to concurrent prison terms, the longest of
which was 20 years. The judgment and sentence became final on
December 30, 2011, when the mandate issued in Petitioner’s
direct appeal. See Willard v. State, 75 So. 3d 728 (Fla. 1st DCA
2011) (unpublished table opinion). That should have been the
end of the matter, but as discussed below, it was just the
beginning.

     Petitioner initiated this case (1D17-4390) by filing a petition
for writ of mandamus asking this court to compel the clerk of the
lower tribunal to provide him a copy of a public record that he
had requested and paid $1 for. We denied the petition on the
merits because Petitioner had not first sought this relief below by
asking the trial court to rule on his pending public records suit.
Petitioner’s motion for rehearing does not identify anything that
we overlooked or misapprehended in our ruling; it simply asks us
again (this time in a condescending manner 1) to compel the clerk
of the lower tribunal to provide him a copy of the public record.

     The public record sought by Petitioner was the “official or
public record displaying the file number (or clerk instrument
number) book number, page number, and recorded date for
uniform traffic citation 8957 FPJ filed in the proceeding State of
Florida v Ronald Willard.” However, it appears from this court’s
records that Petitioner already has a copy of this traffic citation
because he included it as an exhibit to the December 2016
postconviction motion that is the subject of case number 1D17-
3811. To the extent that Petitioner is seeking a copy of the
citation with a date-stamp showing when it was filed with the
clerk of the lower tribunal, the February and May 2015 letters
from the clerk that were also attached to the December 2016
postconviction motion informed Petitioner that the citation was
not “clocked in” or formally transmitted to the clerk. Thus, it
appears that Petitioner has long had the only document the clerk
has that would be responsive to his public records request, which
means that this mandamus proceeding and the underlying public



    1   The “wherefore” clause in the motion states:

        → Look, if anyone is even reading this, all I’m asking
        for is the Clerk of the Circuit Court to provide a copy
        of the one-page document, which has now cost me a
        ridiculous amount, even by Florida’s standards.

                                  2
records suit (both of which postdated the December 2016
postconviction motion) were pointless, if not frivolous.

     Unfortunately, this is not Petitioner’s only frivolous case in
this court. He has filed numerous pro se appeals and petitions
since his judgment and sentence became final in 2011. See Case
Nos. 1D17-3811 (pending appeal of order denying successive rule
3.850 motion), 1D17-3507 (pending appeal of order denying
construed successive rule 3.850 motion), 1D17-3475 (pending
appeal of order denying motion for judicial notice); 1D15-3220
(appeal of order denying rule 3.800 motion); 1D15-2725 (appeal of
order denying initial rule 3.850 motion); 1D15-0392 (appeal of
order holding rule 3.800 motion in abeyance); 1D14-4659 (appeal
of order denying rule 3.800 motion); 1D14-0009 (petition alleging
ineffective assistance of appellate counsel); 1D13-4851 (appeal of
order denying rule 3.800 motion). Petitioner has not obtained
relief in any of the prior cases, and at some point, his
postconviction filings and appeals need to stop. See Ferris v.
State, 100 So. 3d 142, 144 (Fla. 1st DCA 2012) (Wetherell, J.,
concurring) (“The postconviction process and the appellate courts
do not exist simply to give prisoners something to do while they
serve their sentences, and there comes a point in every criminal
case that the defendant needs to accept the finality of his
judgment and sentence and just do his time.”). If the filings and
appeals continue, then (as the trial court warned Petitioner in
the order on appeal in case number 1D17-3811) sanctions will be
warranted. The sanctions that can be imposed by this court
include, but are not limited to, a prohibition on pro se appeals
and petitions and a referral to the Department of Corrections for
disciplinary action and the forfeiture of gain time. See State v.
Spencer, 751 So. 2d 47 (Fla. 1999); §§ 944.279, 944.28(2)(a), Fla.
Stat.; Fla. R. App. P. 9.410. Thus, Petitioner should govern
himself accordingly.

    MOTION FOR REHEARING DENIED.

WETHERELL and KELSEY, JJ., concur; MAKAR, J., concurs with
opinion.

                 _____________________________


                                3
MAKAR, J., concurring in denial of rehearing.
       Ronald Willard filed suit to compel the clerk of the circuit
court to provide a one-page uniform traffic citation that he
requested from the clerk, who sent him copies of many
documents, but not the one he requested and paid for; the trial
court has yet to rule on the matter. In this Court, Willard seeks
an order to compel the trial court to rule upon his request for the
document, but the law requires that Willard make an “express
and distinct demand for performance” upon the trial court
b e f o r e t h i s C o u r t h a s a u t h o r i t y t o “ compel a [trial] court
to rule on a pleading in a civil matter,” as stated in our disposition
order. Willard says this litigation is only about getting the copy of
the document. Willard may choose to make such a demand, but if
all this case is about is a one-page public record requested by
Willard, and if no dispute exists that he is entitled to it, a
substantial amount of public funds and resources would be saved
by the court system and the clerk’s office if the matter were
resolved without further litigation and unnecessary expense. If it
is the case that Willard’s insistence on this one page is yet
another frivolous matter, I concur that Willard needs to “govern
himself accordingly.”


                     _____________________________


Ronald Willard, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




                                        4